958 F.2d 1514
61 USLW 2074, RICO Bus.Disp.Guide 8054
M.R. TAFFET and Robert M. Fierman, on Behalf of Themselvesand all of the Persons, Corporations, Municipalities, andother Entities, other than the Defendants, who are SimilarlySituated, Plaintiffs-Appellants,v.The SOUTHERN CO., Southern Company Services, Inc., AlabamaPower Company and Arthur Andersen & Co.,Defendants-Appellees.Frederick Rodgers CARR, Carr Sales Company, O.E.M. Products,Inc., Timothy Dunn Stokely, III and all OthersSimilarly Situated, Plaintiffs-Appellants,v.The SOUTHERN COMPANY, Southern Company Services, Inc.,Georgia Power Company, and Arthur Andersen & Co.,Defendants-Appellees.
Nos. 90-7088, 90-8452.
United States Court of Appeals,Eleventh Circuit.
April 10, 1992.

Eddie Leitman, Andrew P. Campbell, S. Lynne Stephens, Leitman, Siegal, Payne & Campbell, P.C., Birmingham, Ala., Richard H. Gill, J. Fairley McDonald, III, Copeland, Franco, Screws & Gill, P.A., Montgomery, Ala., for plaintiffs-appellants.


1
John A. Boudet, Jerry R. Linscott, Baker & Hostetler, Orlando, Fla., for Taffett & Fierman.


2
Andrew M. Scherffius, Andrew M. Scherffius, P.C., A. Timothy Jones, Joseph C. Freeman, Jack N. Sibley, Freeman & Hawkins, Atlanta, Ga., for Taffet, et al.


3
Larry Moffett, Jackson Henderson Chiles, III, Daniel, Coker, Horton and Bell, P.A., Jackson, Miss., for M.R. Taffett, et al.


4
M. Roland Nachman, Jr., T.W. Thagard, Jr., Maury D. Smith, John P. Scott, Jr., Balch & Bingham, Montgomery, Ala., for Alabama Power.


5
James E. Joiner, Hugh M. Davenport, Troutman, Sanders, Lockerman & Ashmore, Atlanta, Ga., for Southern Co.


6
M. Robert Thornton, Michael C. Russ, King & Spaulding, Atlanta, Ga., for Arthur Andersen & Co.


7
Appeals from the United States District Courts for the Middle District of Alabama and the Southern District of Georgia;  Robert E. Varner, and Dudley H. Bowen, Jr., Judges.


8
PETITIONS FOR REHEARING AND SUGGESTIONS FOR REHEARING EN BANC


9
(Opinion May 6, 1991, 11th Cir., 1991, 930 F.2d 847)


10
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, HATCHETT, COX, BIRCH and DUBINA, Circuit Judges.*

BY THE COURT:

11
A member of this court in active service having requested a poll on the applications for rehearing en banc and a majority of the judges in this court in active service having voted in favor of granting a rehearing en banc,


12
IT IS ORDERED that the above causes shall be reheard by this court en banc.   The previous panel's opinion is hereby VACATED.



*
 Judges R. Lanier Anderson, III and J.L. Edmondson have recused themselves and will not participate
Senior Judge Frank M. Johnson, Jr., who was a member of the original panel, has elected not to participate further in this matter.   See 28 U.S.C. § 46(c).